Citation Nr: 0024713	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

  Entitlement to an original evaluation greater than 30 
percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from February 
1986 to July 1986, and on active duty from September 1987 to 
January 1992.  He had active service in the Southwest Asia 
theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), subsequent to a transfer 
from the Phoenix, Arizona, RO, wherein service connection for 
PTSD was granted and assigned a 10 percent rating, effective 
as of December 12, 1994.  In a subsequent rating action, 
dated November 1997, the Montgomery, RO increased that rating 
to 30 percent, again effective as of December 12, 1994.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in November 1998.


FINDINGS OF FACT

1.  On and prior to the June 1995 medical note, the veteran's 
PTSD was productive of a definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people, and definite industrial impairment; considerable 
impairment was not shown.  

2.  Records dated July 1995 show that the veteran's PTSD was 
productive of explosions of aggressive energy resulting in 
profound retreat from mature behavior, that the attitudes of 
all contacts were so adversely affected to result in virtual 
isolation in the community, that there was homicidal intent 
and plan, and that his GAF was found to be 15.  



CONCLUSIONS OF LAW

1.  The criteria for an original evaluation greater than 30 
percent prior to July 1995 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent schedular evaluation have 
been met, as of July 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, we note that the veteran's period of 
observation and evaluation requested in our previous Remand 
was apparently not completed.  A December 1999 VA record 
shows that the veteran apparently thought he was reporting 
for a VA compensation and pension examination, and left 
hospitalization against medical advice (AMA) after four or 
five days.  The examiner(s) concluded that sufficient testing 
of the veteran had not been completed during this five day 
stay so that the opinions in the Remand could be provided.  
However, we find that we may nonetheless decide the veteran's 
claim for an original evaluation greater than 30 percent for 
PTSD.  First, as more fully explained below, the evidence 
most contemporaneous with the end of service and the original 
adjudication of the claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Second, we point out that we are aware that 
compliance with the orders of a Board Remand is required 
under the rule of Stegall v. West, 11 Vet. App. 268 (1998).  
However, the facts of the instant case are inapposite to 
those presented in Stegall.  First, a BVA requested 
examination was not accomplished in Stegall because of the 
RO's determination that the pre-existing treatment records 
were adequate, an inappropriate discretionary determination 
by the RO that was not made here.  The Court specifically 
held that the evidence in Stegall was inadequate for rating 
purposes.  In contrast, we determine, after a careful review 
of the record, that the evidence, at least through July 1995, 
is more than adequate for rating purposes.  Second, 
compliance with the specific remand orders in Stegall was 
possible, but neglected; that is, the RO knowingly choose an 
alternate course of action.  In this case, the most recent 
Remand orders were reportedly not possible.  

The veteran has not alleged that any records of probative 
value which are not already associated with his claims folder 
are available and should be obtained by the RO.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), with regard to this claim 
has been satisfied.

The veteran initially established service connection in a 
February 1996 rating decision by the Phoenix, Arizona RO, 
effective from December 1994, and initially evaluated as 10 
percent disabling.  It was noted that the veteran was awarded 
the Combat Action Ribbon for his service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, and 
was subsequently diagnosed with PTSD due to his war 
experiences.  The veteran relocated to Alabama during the 
pendency of his appeal, and a 30 percent original evaluation 
was assigned in a November 1997 rating decision by the 
Montgomery, Alabama, RO.  Although the evaluation  was 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of PTSD is ascertained, for VA rating purposes, 
by application of rating criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §4.119 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and are set forth under separate diagnostic 
codes identifying various disabilities.  38 C.F.R., Part 4 
(1999).  The criteria for rating PTSD are presented under 
Diagnostic Code 9411.

The veteran filed his claim in December 1994.  Revisions to 
the regulations pertaining to PTSD were made effective in 
November 1996.  The Board notes that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
would be applied unless provided otherwise by statue.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In this case, 
if the November 1996 amendment is found to be more favorable 
to the veteran, that provision would apply to the periods 
from and after November 1996, and the prior regulations would 
apply to the periods before and after November 1996.  See 
VAOPGPREC 3-2000.  

Prior to November 7, 1996, a 30 percent rating contemplated 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, definite 
industrial impairment due to psychoneurotic symptoms reducing 
levels of initiative, flexibility, efficiency, and 
reliability.  

A 50 percent rating contemplated considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment due to psychoneurotic symptoms reducing levels of 
reliability, flexibility, and efficiency.  

A 70 percent evaluation was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with psychoneurotic 
symptoms of such a severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent evaluation was assigned when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior where present; or where a 
demonstrable inability to obtain or retain employment was 
present.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating under Diagnostic Code 9411 were each 
independent bases for granting the 100 percent rating).  In 
the wake of Johnson, a veteran need not meet all the criteria 
for a 100 percent disability rating under 38 C.F.R. 
§ Diagnostic Code 9400 (1996). 

Under the criteria that have been in effect since November 7, 
1996, the current 30 percent evaluation contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks weekly 
or less often; chronic sleep impairment; mild memory loss, 
such as forgetting names, directions, recent events; but with 
routine behavior, self-care and conversation normal.  A 50 
percent evaluation contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; a difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living ( 
including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  

We also note that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the January 2000 supplemental 
statement of the case not as claims for an "increased" 
disability rating, but rather as "Evaluation of" the 
service-connected PTSD.  More importantly, as noted above, 
the RO provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
re-characterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned for his service-connected condition.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the PTSD was first 
assessed in February 1995, and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The report of a VA hospitalization summary, dated from 
November 1994 to December 1994, shows diagnoses of alcohol 
dependence, alcohol induced mood disorder, and anxiety 
disorder, NOS (not otherwise specified).  He was also 
diagnosed with a personality disorder.  The report also 
showed that the veteran was admitted on a voluntary basis 
because he reported thinking about suicide.  The mental 
status examination revealed that he was quiet and depressed, 
that his speech was audible, but low in tone, and that he was 
somewhat withdrawn, but related in a cooperative manner.  His 
mood was moderately depressed, his affect constricted in 
range and intensity with some sadness, but appropriate to his 
mood and content of his thoughts.  Sensorium was intact, his 
thoughts were goal directed, with no evidence of delusions, 
hallucinations, or looseness.  He denied present suicidal 
ideation, although he was afraid that he might lose control.  
Insight and judgment were fair.  

A treatment record dated February 1995 shows that the veteran 
was assessed with PTSD by report and history, and with 
adjustment disorder.  

The report of an April 1995 VA hospitalization summary shows 
that the veteran was diagnosed with PTSD, alcohol dependence, 
history of mixed substance abuse dependence, and 'rule out' 
dysthymic disorder.  His GAF was currently 30, and the 
highest in the past year was estimated to be 60.  The 
examiner noted that the veteran was working as a mechanic.  
On examination, he was alert and orientated, cooperative, but 
with an anxious mood.  He was described as intense.  He 
denied suicidal or homicidal ideations.  He admitted being 
paranoid.  Cognition was intact with recent, remote and 
immediate memory intact, and with preservation of logic, fund 
of knowledge, and vocabulary.  Insight and judgment are fair.  
Concentration is fair.  Speech was fluent, clear and 
coherent.  

A medical certificate dated May 1995 shows diagnostic 
impression of alcohol dependence and PTSD.  The examiner 
noted that the veteran's affect was full, thought was form 
directed, and that there was no suicidal or homicidal 
content.  

A June 1995 note shows that the veteran reported flashbacks, 
difficulty falling asleep, paranoia and fatigue.  The 
examiner noted that he was causally dressed, and cooperative, 
but somewhat anxious.  The cognitive functioning was fair, 
memory and recall were adequate.  Mood was euthymic, affect 
was appropriate.  Suicidal or homicidal ideations were 
denied.  Thinking was coherent.  The veteran expressed some 
paranoia re:  "People are talking about me."  Insight and 
judgment are adequate.  The impressions were PTSD and alcohol 
abuse by history.  

A letter also dated June 1995 from a VA facility shows that a 
G.M., L.C.S.W., reflects that he veteran sought counseling 
for PTSD, that he presented in an "acute psychological 
state", that he had been unable to sleep, and had been using 
alcohol to calm down.  

This evidence demonstrates that a 30 percent evaluation is 
shown prior to July 1995.  That is, it demonstrates definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people or definite industrial 
impairment.  However, a 50 percent evaluation is not shown 
under the regulations in effect prior to November 8, 1996.  
That is, considerable impairment in the ability to establish 
or maintain effective or wholesome relationships with people 
or considerable industrial impairment is not shown.  
Specifically, we note that the June 1995 note shows that the 
veteran was cooperative, if somewhat anxious, his cognitive 
functioning was fair, his memory and recall were adequate.  
His affect was appropriate, his thinking was coherent, and 
his insight and judgment were adequate.  Suicidal or 
homicidal ideations were denied.  

However, our review of the evidence also shows that the 
veteran's condition apparently deteriorated rapidly in July 
1995.  

A July 2, 1995 medical certificate shows that the veteran's 
"exam has changed since earlier presentation[,] unknown 
trigger".  The examiner found that homicidal ideation was 
present, increased PTSD symptoms were manifested, that he was 
hypervigilent, and had flashbacks and nightmares, as well as 
intrusive thoughts of the Persian Gulf.  The examiner also 
noted under the history and physical section of the report 
that the veteran presented in shorts, carrying an [I]ndian 
feather in his hand and wearing a headband.  The examiner 
also reported that the veteran indicated that he would lose 
control and "kill", and that during the interview, he 
became agitated and ran to the phone, hitting the phone 
against the receiver and telling the examiner that he was 
losing it.  Subsequent records show that he was placed on a 
72 hour administrative hold for evaluation and treatment due 
to his statements that, in essence, he was in danger of 
harming others. 

The report of a VA hospitalization from July 3rd to July 5th 
show that the veteran was diagnosed, on discharge with: (1) 
PTSD, or PTSD like syndrome, (2) alcohol dependence with 
alcohol withdrawal, (3) rule out major affective disorder, 
unipolar, depressed, recurrent, (4) distant past history for 
polysubstance dependence.  His GAF on admission was 15, over 
the past year was 40, and on discharge was 40.  

A medical certificate, dated July 15, 1995, shows that the 
veteran manifested an explosive outburst when he was told 
that he would have to return another day in order to obtain 
Valium, and reportedly exhibited threatening behavior. 

A medical record dated, July 17, 1995, shows that the veteran 
reported running out of his medication.  The examiner found 
that he was poorly groomed with grease on his hands, 
cooperative, displayed psychomotor agitation, his speech was 
loud and pressured, his mood was described as being in "Bad 
shape off [his] meds".  His affect was intoxicated, thought 
process was tangential, he denied homicidal or suicidal 
ideations, although flashbacks and "PI" were noted.  His 
insight and judgment were found to be poor.  A July 20 
medical record notes that the veteran was poorly groomed, 
that there was grease on his fingers and alcohol on his 
breath.  He was alert, orientated times three, and 
cooperative.  Psychomotor agitation was noted, his speech was 
loud and pressured, mood was depressed, affect was 
inappropriate.  His thought process was tangential, he denied 
homicidal or suicidal ideations, but smelled smoke.  His 
insight and judgment were poor.  The impression was PTSD, 
noncompliance with medication.  

A report dated July 24, 1995 shows that the veteran was 
alert, orientated times three, had poor grooming and was not 
in any distress.  He was cooperative, displayed normal 
behavior, his speech was clear, with a regular rhythm and 
rate.  His mood was euthymic, his affect appropriate.  His 
thought process was logical.  He denied suicidal and 
homicidal ideation, as well as any obsession.  

An August 1996 medical record includes an assessment showing 
that although the veteran had been diagnosed with PTSD and 
currently described some of the symptoms of PTSD, the 
examiner noted that his case was complicated by alcohol abuse 
and dependence in the past as well as behavior that could be 
construed as drug seeking, blatant antisocial behavior, 
perhaps influenced by alcohol and drug abuse.  

The report of a September 1996 VA record shows that the 
veteran reported that he had previously shot at the window of 
two men who robbed him, and that he was assessed with PTSD 
with intermittent explosive disorder.   

The report of an October 1996 VA hospitalization report shows 
that the veteran was admitted for increased anger, 
irritability, insomnia, increased startle reflex, and 
flashbacks and nightmares.  He also stated that he had been 
"going on stalking missions," seeking people to kill, but 
had not done so because he had "not found a way to get away 
with it".  He stated that he was suicidal and had a plan, 
although he did not disclose it.  It was also noted that he 
shot out an apartment window previously, but had denied 
suicidal or homicidal intent at the time of discharge.  His 
diagnoses were PTSD, history of polysubstance abuse, and his 
GAF was noted to be "poor".  

For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

We find that this evidence demonstrates that as of July 1995 
that the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and that explosions of aggressive energy 
resulting in profound retreat from mature behavior were 
present.  Thus, under the regulations in effect prior to 
November 1996 entitlement to a 100 percent schedular 
evaluation is shown.  In this regard we also note that the 
veteran was repeatedly assessed as homicidal, and his GAF was 
assessed as 15 on one admission.  

The recent evidence includes a hospitalization report dated 
March to April 1997, which shows that the veteran was 
diagnosed with PTSD by history with intermittent explosive 
disorder, and a history of alcohol abuse.  His GAF was 60.  

The report of a VA compensation and pension examination dated 
May 1997 shows that the veteran complained of poor sleep, he 
felt hopeless and reported being hospitalized five times.  
The examiner noted that he had a considerable number of PTSD 
symptoms, and that he reported intrusive thoughts and 
nightmares four times per week that were becoming more 
severe.  The flashbacks occurred twice a week and were 
reportedly about the same.  The examiner noted that the 
veteran had severe depressive symptoms as contrasted to the 
moderate ones noted by the same examiner when he was last 
evaluated by him.  The examiner found the veteran to be 
deeply depressed, having a low energy level, and having lost 
five pounds since the end of April.  He reported eating one 
meal per day.  His thinking and concentration were described 
as much less good than they used to be, with the veteran 
reporting he would find himself in another room without 
remembering why he came there.  Suicidal thoughts were 
reported three times per week.  It was noted that the 
veteran's current medication diminished the intensity and 
frequency of his homicidal thinking, and that he reported no 
homicidal thoughts since April.  The diagnosis was PTSD and 
major depressive disorder without psychotic features.  His 
current GAF was found to be 50.  

The report of a September 1997 VA hospitalization noted that 
the veteran expressed thoughts of killing someone on 
admission due to flashbacks.  It was noted that he was mildly 
intoxicated.  The diagnoses were PTSD, by history, 
polysubstance abuse, by history, alcohol intoxication, and 
that his GAF was 60.  It was also noted that he was homicidal 
and seeking hospitalization.  

Hospitalization reports show that the veteran appeared to be 
hospitalized repeatedly in 1998, with a variety of diagnoses.  
In this regard, we note that he veteran's claim was remanded 
in June 1999, in order to clarify the complicated disability 
picture.  However, as indicated above, that remand requested 
that the veteran be admitted for a period of observation and 
evaluation, and a December 1999 VA record shows that the 
veteran apparently thought he was reporting for a VA 
compensation and pension examination, and left 
hospitalization against medical advice (AMA) after four or 
five days.  The examiner(s) concluded that sufficient testing 
of the veteran had not been completed during this five day 
stay so that the opinions in the remand could be provided.  



Based on the foregoing, the Board finds that the evidence 
shows that the veteran's PTSD prevented him from working 
during the latter period in question; therefore, we conclude 
that entitlement to an original evaluation greater than 30 
percent prior to July 1995 is not shown, and that the 
evidence also shows that a staged 100 percent evaluation is 
warranted as of July 1995.  



ORDER

1.  Entitlement to an original evaluation greater than 30 
percent for PTSD, prior to July 1995, is denied.  

2.  Entitlement to a 100 percent schedular evaluation for 
PTSD is granted, consistent with the above Finding of Fact 
that the veteran met the criteria as of treatment records 
dated July 1995, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

